Citation Nr: 1715989	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertensive cardiovascular disease with renal impairment and pacemaker, evaluated as 60 percent disabling prior to April 2, 2005, as 80 percent disabling prior to January 11, 2012, and as 100 percent disabling from January 11, 2012, forward.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2.

4.  Entitlement to a compensable rating for impotence.

5.  Entitlement to a compensable rating for chronic urticaria.

6.  Entitlement to a compensable rating for headaches.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1964 and August 1964 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The April 2005 rating decision denied higher ratings for hypertensive cardiovascular disorder, PTSD, diabetes, impotence, hemorrhoids, chronic urticaria, and headaches.  The Veteran appealed this decision in July 2005.  

The Board previously considered this matter in August 2011, at which time it dismissed the issue of a higher rating for hemorrhoids and remanded the remaining issues for additional development.  The August 2011 Board remand included the issue of service connection for sleep apnea.  This issue was granted in a September 2012 rating decision.  This action was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Board's Central Office in Washington, D.C., in April 2011.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From March 11, 2010, forward, but not earlier, the Veteran's hypertensive cardiovascular disease manifested predominantly as renal dysfunction resulting in BUN more than 80mg%.

2.  From February 14, 2008, forward, but not earlier, the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

3.  The Veteran's diabetes mellitus type 2 requires oral hypoglycemic agents and a restricted diet, but not regulation of activities; there have been reports of episodes of ketoacidosis or hypoglycemic reactions, but these have not required hospitalization or visits to a diabetic care provider with a frequency of at least twice a month.

4.  The evidence fails to show that the Veteran has a penis deformity.

5.  The evidence fails to show that the Veteran's service-connected urticaria has been manifested by recurrent episodes occurring at least four times during a 12-month period, and; responding to treatment with antihistamines or sympathomimetics.

6.  From April 6, 2011, forward, the Veteran's service-connected headaches manifested as frequent prostrating attacks; the evidence, however, fails to establish completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for hypertensive cardiovascular disease with renal impairment and pacemaker have been met from March 11, 2010, forward, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7007, 4.115a, 4.115b, Diagnostic Code7507 (2016).  

2.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met from February 14, 2008, forward, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016). 

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7118, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for a compensable rating for impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

5.  The criteria for a compensable rating for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.118, Diagnostic Code 7825 (2016).

6.  The criteria for a rating of 30 percent, but no higher, for migraine headaches have been met from April 6, 2011, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in February 2005, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  Pursuant to the August 2011 Board remand, the RO sent a letter to the Veteran asking him to authorize the release of certain private treatment records.  VA, however, has not received a completed release form from the Veteran.  In this regard, the Board finds that VA has satisfied its duty to assist. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

VA provided a VA examinations in March 2005, February 2008, November 2009, and March 2010 to determine the severity of the Veteran's service-connected disabilities.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

This appeal stems from a November 2003 claim for increased ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hypertensive Cardiovascular Disease

The Veteran's service-connected hypertensive cardiovascular disease with renal impairment and pacemaker is rated as 60 percent disabling prior to April 2, 2005, as 80 percent disabling prior to January 11, 2012, and as 100 percent disabling thereafter.  See rating decisions from January 2009 and September 2012.  It is rated under Diagnostic Code (DC) 7007-7507, 38 C.F.R. §§ 4.104, 4.115b.

Diagnostic Code 7507 indicates that arteriolar nephrosclerosis is to be rated according to predominant symptoms as renal dysfunction, hypertension or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  38 C.F.R. § 4.115b.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 50 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity form one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

Hypertensive heart disease is rated under Diagnostic Code 7007.  38 C.F.R. § 4.104.  Under Diagnostic Code 7007, a 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Id.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent. Id. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Hypertension is rated under Diagnostic Code 7101, for hypertensive vascular disease.  38 C.F.R. § 4.104.  The Veteran's heart disability is already rated as 60 percent disabling.  A higher rating is not available under Diagnostic Code 7101.  Id.  

Higher than 60 percent prior to April 2, 2005

For entitlement to a 80 percent rating for renal dysfunction, the evidence would need to show persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a.  Meanwhile, for entitlement to a 100 percent rating for hypertensive heart disease, the evidence would need to show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.  

A March 2005 VA examination notes that the Veteran had a pacemaker placed in December 2002 due to symptomatic bradycardia, and since then he had had no further occurrences of syncope or near syncope.  Serum creatinine was measured at 1.9 and GFR within the 60 range, with no treatment other than measures to prevent worsening.  The examiner noted that at a cardiac catheterization in July 2001, the Veteran had occlusive coronary artery disease but not of sufficient severity to require any revascularization.  Rather, only more routine medical treatment was needed.  Objectively on examination, the Veteran had good exercise capacity.  Chest examination was unremarkable and there was no pedal edema.  The examiner estimated METs to be at least 6.  The examiner diagnosed treated high blood pressure, post pacemaker treatment for symptomatic bradycardia, hypertensive and coronary artery disease, and stable chronic renal insufficiency.

VA treatment records for this period show BUN levels between 23 and 39, and creatinine levels between 1.4 and 2.1.  See VA treatment records received in April 22, 2008 (volume 3).

These findings fail to approximate the criteria for a higher rating for either renal dysfunction or hypertensive heart disease.  There is no evidence of persistent edema.  BUN was below 40mg%.  Creatinine was below 4mg%.  Renal insufficiency was chronic but stable.  The Veteran had good exercise capacity.  Estimated METs were at least 6.  There is no indication of left ventricular dysfunction with an ejection fraction of less than 30 percent.  Similarly, there is no indication of congestive heart failure.  As such, a rating higher than 60 percent is not warranted prior to April 2, 2005, for the Veteran's hypertensive cardiovascular disease with renal impairment and pacemaker.

Higher than 80 percent prior to January 11, 2012

For entitlement to a 100 percent rating for renal dysfunction, the evidence would need to show renal dysfunction requiring regular dialysis, or precluding more than sedentary activity form one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  Meanwhile, for entitlement to a 100 percent rating for hypertensive heart disease, the evidence would need to show chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.  

A February 2008 VA examination notes that, a month earlier, the Veteran, having chest pains, underwent a cardiac catheterization that demonstrated multivessel disease.  A stent was placed.  There was no history of stroke or congestive heart failure.  The Veteran had an estimated ejection fraction greater than 50 percent and METs of 5.  He also had nephrosclerosis, likely based on a combination of hypertension and diabetes.  Serum creatinine was 2.1 and BUN was 41.  A recent renal scan showed adequate cortical flow.  There was no bowel, bladder, or foot disorder.  The Veteran had minimal complaints of intermittent numbness of his feet.  The examiner diagnosed coronary artery disease and chronic renal insufficiency.  

A December 2007 VA note shows predicted METs of 7.0 and left ventricular ejection fraction of 46%.  See VA treatment records received in, at 88 (volume 4).  

Private treatment records (erroneously labeled as having been received in January 17, 2008) show that the Veteran was admitted with unstable angina, and underwent cardiac catheterization in January 2008.  He was noted to have mild left ventricular dysfunction, at most.  Creatinine at discharge was 1.7.  A February 2008 follow-up note shows that the Veteran's symptoms had resolved and he was asymptomatic.  Hypertension was reasonably well-controlled.  A November 2008 note is negative for edema, syncope, or other cardiac symptoms attributable to his heart disease.  A May 2009 note shows similar findings.  

A November 2009 VA examination shows no history of myocardial infarction.  The examiner did note a history of angina, well-controlled.  He had a single stent placed in January 2008 but none since then.  The examiner noted that the Veteran had a considerable renal dysfunction.  It was noted that in August 2009 the Veteran had a BUN of 58 and a creatinine of 3.13.  The examiner, however, stated that the scores were not high enough to produce the typical symptoms of end-stage renal disease, which are lethargy, weakness, anorexia, and weight change.  Previous ejection fractions were normal (60 percent).  Estimated METs were 5 to 6.  There was no peripheral edema.

VA treatment records for this period show a progressive increase in BUN and creatinine levels.  See VA treatment records received in April 22, 2008, April 6, 2010, and August 25, 2011 (volume 4).  BUN levels were mostly over 40, with a high of 85 in March 11, 2010.  See VA treatment records received in April 6, 2010.  BUN levels of 83 and 81 were recorded in May 2010 and June 2010, respectively.  

Based on this evidence, the Board finds that the Veteran meets the criteria for the maximum 100 percent rating, but only from March 11, 2010, forward.  On that date, the evidence first shows BUN more than 80mg%.  38 C.F.R. § 4.115a.  Prior to that date, however, the evidence fails to show symptoms approximating the criteria for a rating of 100 percent for either renal dysfunction or heart disease.  The Veteran's BUN level was consistently below 80mg.  There was no indication that his renal dysfunction required regular dialysis, precluded more than sedentary activity, or resulted in markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  Similarly, there was no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.  

Since March 11, 2010

As a result of this decision, the Veteran is in receipt of the maximum rating of 100 percent for hypertensive cardiovascular disease with renal impairment and pacemaker, from March 11, 2010, forward.  A higher rating is not available as a matter of law.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned.  However, any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The symptomatology, namely, renal dysfunction, is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran is entitled to the maximum rating of 100 percent for hypertensive cardiovascular disease with renal impairment and pacemaker from March 11, 2010, forward, based on renal dysfunction.  

PTSD

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD is rated as 50 percent disabling under Diagnostic Code 9411, 38 C.F.R. § 4.130, for the entire appeal period.  

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Turning to the evidence, at a March 2005 VA examination the Veteran reported feeling worse over the last two years, engaging in fewer social activities and just feeling bad.  He reported almost daily thoughts about Vietnam, many of them intrusive.  He had recurrent nightmares, all related to combat, occurring five nights per week on average.  He also had recurrent weekly flashbacks of military combat.  He avoided places and activities that aroused thoughts of Vietnam.  He felt uncomfortable and suspicious in crowded situations.  He described himself and stated that he maintained contact with one long-term friend.  He spent most of his free time at home.  He had difficulty expressing feelings of love.  In terms of social activities, he went out to dinner once every two months and rarely went to the movies.  He maintained contact with his family.  He enjoyed reading, but concentration issues had reduced his ability to read successfully.  The Veteran had chronic insomnia.  He also had chronic irritability with a low frustration threshold and outbursts of anger.  He reported decreased ability to focus and maintain concentration, most noticeable when trying to read.  He exhibited hypervigilance, manifested as frequently checking security at home, and an increased startle reflex.  He reported increased anxiety and tension due to the war in Iraq.  He also had a decreased level of energy.  The Veteran had not had any consistent treatment since 1993.  With regard to employment, the Veteran worked as a social worker for 15 years until his retirement in 2003.  Since then, he had worked as a residential therapist.  The Veteran was married between 1966 and 1995, the marriage ending in divorce.  He had an adult son and daughter from this marriage.  He remarried in 1995 and was still married.  

On mental examination, the Veteran was neatly dressed, well groomed, cooperative, and informative.  Speech, psychomotor, and cognitive functions were within normal range.  Mood was moderately low, and his affect dull and sad.  Anxiety was moderately high.  There was no evidence of psychotic thinking.  He had periodic thoughts of suicide, described as brief occurrences, not associated with any suicidal plan or ideation.  Insight and judgement were noted to be very good.  In summary, the examiner noted a significant intensity of symptoms related to reexperiencing stressor, also for both avoidance behavior and increased arousal.  He had periodic but regular brief thoughts of suicide and complained of a persistent feeling of sadness with poor motivation and poor appetite.  A GAF score of 48 was assigned.

In a May 2005 statement, the Veteran's VA psychologist provided a summary of evaluation and treatment.  According to the VA provider, the Veteran's mental health disability consisted mainly of depressive symptoms, with disruptive traumas associated with his military service.  He met the criteria for major depression, but the consistency and disruptiveness of PTSD symptoms suggested a subclinical presentation of PTSD.  Significant depressive symptoms included increased withdrawal from social contacts, lethargy, increased self-criticism, poor appetite, and decreased enjoyment in life.  He admitted to passive suicidal, but denied an active suicidal plan and intent.  It was noted that the Veteran's wife was supportive and participated in the Veteran's treatment.  A GAF score of 60 was assigned, from a prior score of 55.  A March 2006 addendum reflects that the Veteran's symptoms had remained fairly minimal and stable.  However, increased stress from his and his wife's medical illnesses, as well as increased family conflicts, had led to a relapse in depressive symptoms, including low mood, decreased appetite, difficulty sleeping, and negativism.  He was not evidencing suicidal ideation or an inability to enjoy things.

A February 2008 VA examination shows a diagnosis of chronic severe PTSD with depressive features, noted to interfere with employment functioning.  The examiner stated that specific problems involved were impatience and irritability.  The Veteran was concerned about his impulse control.  He also reported detachment from other people, with fewer relationships.  He found himself more isolated both at work and daily life.  

The examiner noted that the Veteran seemed to have a "strange" relationship with his wife.  He slept in a separate bed due to nightmares and avoided socializing, against his wife's urging.  Additional sources of impairment were the Veteran's poor concentration, nearly continuous anxiety, sleepiness, constant fatigue and recurrent suicidal ideation.  The Veteran further reported more intense and frequent recurrent and intrusive distressing recollections of many events in Vietnam.  He acknowledged that his possibly due to friends that he has lost recently; still, he was quite distressed.  He reexperienced events on a daily basis.  Since the last examination, he had nightmares more frequently, one or two per week, and has come close to hitting his wife when waking from them.  He was distressed by the fact that he and his wife were no longer able to sleep in the same room.  He added that at least twice a month he was having dissociative flashback episodes.  He stated that these were different from past one in that he could not identify the triggers.  He spent a lot of time by himself, adding that he can fall into dissociative flashback episodes easily, especially when not occupying his mind with television, music, or other form of distraction.  He stated that he had been making stronger efforts to avoid things that could bring up memories of trauma in Vietnam, such as newspapers and conversations about current affairs.  This had caused him to lead a more isolated life.  He stated that his feelings of detachment and estrangement have increased since the prior examination.  He felt less close to his sisters and wife, quite detached from co-workers, at a more intense level that ever before.  

The Veteran also reported an increase in irritability and outbursts of anger.  He reported getting into many arguments in the past year or two, at times coming very close to getting physical.  He found himself exerting a high amount of energy controlling his impatience and irritability.  He continued to have difficulty falling asleep, reporting approximately three hours of sleep per 24 hour period during the last two years.  Memory and focus were an issue.  Hypervigilance had increased, and he was more edgy in terms of his exaggerated startle response.  Suicidal ideation was now fairly often, but stated that he does not have intent or plan, and does not feel his in danger of following through.  He also reported poor appetite, eating only two meals per day.  

In summary, the examiner stated that the Veteran had experienced a significant change in PTSD symptoms since the prior examination, with symptoms increased in both frequency and severity.  The Veteran was working full time as a residential therapist and reported difficulty with supervisors and coworkers.  With regard to social functioning, the Veteran stated that it had become more strained.  He had been seeing his sisters less often and remained in contact with long-time close friend.  The examiner described social impairment as significant and stated that it had increased since the prior exam.  On mental examination, thought process and communication were adequate.  He was oriented.  He was cooperative and there were no overt behavioral abnormalities.  Mood was anxious and sad.  Affect was blunt.  A GAF score of 43 was assigned.

In a March 2009 evaluation report, a private psychologist diagnosed severe PTSD, with a GAF score of 39.  The author stated that the Veteran's PTSD had deteriorated with his changing physical problems and age.  The author indicated that the Veteran worked for 15 years as assistant superintendent of a county detention center, where the Veteran was a loner, he had conflicts with his boss, and could not make and maintain friendships. 

A November 2009 report from the same provider indicates that the Veteran suffered from severe depression, anger anxiety, flashbacks, problems of social isolation, and problems sleeping.  The author stated that the Veteran could no longer sustain gainful employment and that ending his work experience had triggered old memories of combat situations.  A GAF score of 38 was assigned.  A subsequent and very similar November 2010 report assigned a GAF score of 37.

A November 2009 VA examination shows a continued diagnosis of chronic severe PTSD, with adjustment disorder with depressed mood secondary to his medical issues.  The Veteran endorsed symptoms of reexperiencing trauma, avoidance/emotional numbing, and hyperarousal, all which had been exacerbated by his recent retirement as well as other psychosocial stressors, especially his medical concerns.  He had depressed mood with decreased concentration, appetite, sleep, and energy, all of which had exacerbated his PTSD symptoms.  The examiner noted an increase in intrusive thoughts as well as disruptive sleep, which interfered with his ability to function during the day.  He also had a decrease in socialization because of his PTSD symptoms and his increased preference to be alone.  This had also put a strain on his current marriage and family functioning.  It also impacted his occupational functioning.  The Veteran retired in 2007.  Since then, his symptoms have increased, with an increase focus of his trauma.  When he was working, his agitation and irritability were significant issues.  The Veteran reported difficulties expressing loving feelings.  He stated that his wife complained of his lack of emotions.  This situation had gotten worse over the past two years.  He stated that his current wife was supportive, but their relationship had nevertheless been impacted by his need of isolation and withdrawal.  He continued to have contact with one long-time friend.  On mental examination, thought process and communication were adequate.  He was oriented.  He was cooperative and there were no overt behavioral abnormalities.  His mood was depressed.  Memory was intact and concentration was fair.  A GAF score of 40 was assigned.

Subsequent VA treatment records show that the Veteran reinitiated mental health treatment in June 2010 after a four-year hiatus.  See VA treatment records received August 25, 2011 (volume 4) at 132.  The Veteran endorsed lack of motivation, moodiness/irritability, hopelessness, increased worry, some guilt, difficulty sleeping, decreased appetite, and withdrawal from social interaction.  He reported passive suicidal ideation.  Depressive symptoms were linked to chronic medical illness.  A GAF of 55 was assigned.  Id.  A May 2011 VA treatment note reflects that the Veteran and his wife had marital problems and were preparing to divorce.  Id. (volume 1) at 44.  He acknowledged that the recent conflict was likely sparked by his wife's discovery that he had an affair several years ago, although he focused on their growing alienation due to their racial differences.   Id.  A VA note from November 2012 reflects that the Veteran divorced in May 2012.

A June 2014 VA treatment note shows that the Veteran reported stressful situations involving his siblings, but he denied feeling depressed.  The treating provider diagnosed major depressive disorder, recurrent, currently reporting euthymia off of medications. Id. at 844.  An October 2014 VA treatment note shows a diagnosis of major depressive disorder, recurrent, with subthreshold depressive symptoms in context of major medical illness.  See CAPRI records received February 2, 2016, (volume 2) at 781.  A March 2015 VA treatment note shows that the Veteran reported feeling depressed most of the time and thinking about death.  Id. at 610.  The treating provider diagnosed major depressive disorder, recurrent, moderate. Id.  

The Veteran's GAF scores during the appeal period show a progressive decrease.  Up to February 2006, GAF scores were in the 48-70 range.  There is a gap between February 2006 and February 2008, for which there are no GAF scores.  However, from February 2008 to November 2010, GAF scores were in the 37-43, except for an outlier score of 55 in June 2010.  There are no documented GAF scores after November 2010.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well.  A GAF score of 51 to 60 indicates the presence of moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41-50 indicates that the examinee has serious symptoms or a serious impairment in social or occupational functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality resting or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board acknowledges that GAF score is not conclusive of overall impairment.

Based on the evidence above, the Board finds that the Veteran more closely approximates the criteria for a rating of 70 percent but only from February 14, 2008, forward.  On that date, the Veteran underwent a VA examination.  The evidence supports a finding that, from that date forward, the Veteran's PTSD resulted in greater social and occupational impairment, as compared with the earlier period.  Significantly, the evidence shows increased irritability and isolation, persistent suicidal ideation, difficulties at work, and marital problems that ultimately led to divorce.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 70 percent from February 14, 2008, forward.  

Conversely, prior to February 14, 2008, the evidence fails to show symptoms causing social and occupational impairment of sufficient severity to warrant a 70 percent rating.  Significantly, a May 2005 statement from the Veteran's VA psychologist shows a finding that the Veteran met the criteria for major depression, but the consistency and disruptiveness of PTSD symptoms suggested a subclinical presentation of PTSD.  A subsequent March 2006 addendum reflects that the Veteran's symptoms had remained fairly minimal and stable, with no evidence of suicidal ideation or an inability to enjoy things.  He remained married to his wife and there was no indication of estrangement from his children.  Additionally, he remained employed as a therapist.  In addition, a review of GAF scores during the appeal period supports a finding that the Veteran's mental health disability resulted in a lesser degree of social and occupational impairment in the period prior to February 14, 2008.  It is further pointed out that the GAF scores are, in any case, not dispositive and are merely one factor for consideration.  

The Board also finds that the record is against a finding of total impairment for any part of the appeal.  Although the Veteran divorced during the appeal period, there is no indication of inappropriate behavior or deficits in communication rendering him completely impaired socially.  As such, the record is against a finding of total impairment.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a rating of 70 percent for PTSD is warranted but only from February 14, 2008, forward.  A rating of 100 percent is not warranted for any part of the appeal period.

Diabetes

The Veteran's service-connected diabetes is rated as 20 percent disabling under DC 7913, 38 C.F.R. § 4.119.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A March 2005 VA examination notes that the Veteran was insulin-treated (not insulin-dependent) since 2003 and was on insulin four times a day.

A February 2008 VA examination shows that the Veteran reported three to four hypoglycemic episodes per week, but had never had an episode of ketoacidosis.  The Veteran followed a diabetic restricted diet and took insulin injections four times daily.  Activities were not restricted.  Activities of daily living were not impacted.  He had been hospitalized twice for hypoglycemia.  There was no evidence of diabetic or hypertensive retinopathy.  The examiner did diagnose diabetic peripheral neuropathy, described as mild at most.  

A November 2009 VA examination shows that the Veteran complained of decrease appetite and food intake with mild hypoglycemic reactions as well as bladder problems.  He stated that hypoglycemic episodes occurred once or twice per week and described the episodes as consisting of dizziness and sweating, relieved by food intake in 15 to 20 minutes.  The Veteran took insulin to control blood sugar, four injections during the day.  He followed a restricted diet, but activity was not restricted.  The Veteran stated that he had been feeling generally lethargic for the last two months.  The examiner, however, stated that the lethargy was not due to the diabetes and was likely to depression.  Regarding neurological complications, the Veteran had intermittent pins and needles feeling with decreased sensation in his toes of both feet, diagnosed as mild peripheral neuropathy of both feet.  This typically lasted 5-10 minutes and occurred once or twice a week.  The examiner noted that a recent eye evaluation showed a mild nonproliferative diabetic retinopathy in the right eye.  The Veteran had a significant problem with bladder functional impairment from diabetes.  

A March 2010 VA examination shows that the Veteran had paresthesias involving both upper and lower extremities, described as a tingling sensation.  The examiner diagnosed mild external popliteal nerve neuropathy bilaterally and mild neuropathy along the hand and the median and ulnar distributions of both hands, likely secondary to his diabetes.

VA treatment records reflect continued treatment for diabetes mellitus.  See CAPRI records received in February 2, 2016.  These show controlled diabetes with a restricted diet, but do not reflect regulation of activities.

The Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus, which are contemplated by the 20 percent disability rating already in effect.  There is no persuasive evidence, however, that he requires regulation of activities due to his diabetes, thus the 40 percent criteria is not met. The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.  The VA examination reports and VA treatment records do not reflect that his activities are regulated due to his diabetes mellitus.  There have been reports of episodes of ketoacidosis or hypoglycemic reactions, but these have not required hospitalization or visits to a diabetic care provider with a frequency of at least twice a month.

Separate disability ratings have been assigned for diabetic peripheral neuropathy for both lower extremities (10 percent for each leg, effective from February 13, 2008) and upper extremities (10 percent for each arm, effective August 4, 2009).  See rating decision from January 2009 and April 2010.  The Board has considered whether the Veteran is entitled to a compensable rating for any of these extremities prior to the assigned effective date.  There is, however, no evidence to support a compensable rating for peripheral neuropathy of the lower extremities prior to February 13, 2008, or for peripheral neuropathy of the upper extremities prior to August 4, 2009).  Similarly, the evidence does not support a rating higher than 10 percent since the aforementioned effective dates.  Entitlement to a higher rating for each extremity would require evidence of moderate incomplete paralysis.  See 4.124a, Diagnostic Code 8515 & 8521.  The evidence, however, shows that the Veteran's neurological symptoms have been consistently described as mild.  In sum, higher ratings for peripheral neuropathy of both upper and lower extremities are not warranted.  Further, the medical evidence fails to show other complications due to diabetes.  See Note (1) to DC 7913.

In light of the above, the Board finds that the Veteran's disability picture from his service-connected diabetes mellitus has been more nearly approximated by the currently assigned 20 percent.  The Board again emphasizes that although the Veteran requires oral agents and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against a higher rating for the Veteran's service-connected diabetes.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Impotence

The Veteran's service-connected impotence is rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.

A single compensable rating of 20 percent is available for penis, deformity, with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2006).  Additionally, any claim involving loss of use of a creative organ requires consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350 (2006).  38 C.F.R. § 4.115b, note.  The Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.

A March 2005 VA examination report notes a history of penile prosthesis around 1995, with an indication that the prosthesis had served the Veteran well.  A February 2008 VA examination shows a reported history of erectile dysfunction since 1995.  On examination, he had normal penile shaft without deformity.  A November 2009 VA examination shows a history of erectile dysfunction, with three penile implants.  On examination, he did not have testicular atrophy.  

As the evidence fails to show a penis deformity, a rating of 20 percent is not warranted.  As already stated, the Veteran is already compensated for the loss of use of his creative organ.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology, namely, erectile dysfunction, is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected impotence.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Chronic Urticaria

Service connection for chronic urticaria was established in an April 1980 rating decision, which assigned a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code 7118.

Diagnostic Code 7118 (angioneurotic edema) provides a 10 percent rating for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  A 20 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year.  A 40 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.

Urticaria is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7825.  This diagnostic code was added to the rating schedule in 2002.  Under Diagnostic Code 7825, a 10 percent rating is assigned for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

A February 2008 VA examination shows that the Veteran reported intermittent itching and spots of swelling under both arms and his back since 2001.  He reported using a cream, but could not recall the name of it.  On examination, there was no evidence of swelling, papules, or urticaria.  The percentage of exposed areas or entire body affected was zero percent.  There was no scarring or disfigurement.  There was no acne or chloracne.  In terms of diagnosis, the examiner stated that there was no evidence of urticaria.

A November 2009 VA examination shows that the Veteran reported a progressive worsening of symptoms, with hives occurring approximately every few weeks.  He had not received treatment in the last 12 months.  On examination, he had no urticarial lesions.  Percentages of exposed areas and entire body affected were zero.

VA treatment records do not show complaints of, or treatment for, urticaria or hives.  

The evidence shows that the Veteran reported episodes of urticaria occurring every few weeks.  However, two VA examinations did not show evidence of urticaria.  Moreover, there is no objective evidence of treatment with antihistamines or sympathomimetics, as required by Diagnostic Code 7825.  As such, the Veteran fails to meet the criteria for a compensable rating for urticaria under Diagnostic Code 7118 or 7825.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected urticaria.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Headaches

The Veteran's service-connected headaches are rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Diagnostic Code 8100 assigns a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

A March 2005 VA examination shows that the Veteran reported severe headaches occurring approximately once a week and lasting 10-15 minutes in duration.  There was no nausea or vomiting.  The examiner diagnosed migraine headaches, non-prostrating.

A February 2008 VA examination shows that the Veteran reported headaches occurring at a frequency of ten per month and lasting about one hour in duration.  There was no nausea or ER visits.  He used pain medication in response to his headaches.  The examiner diagnosed non-prostrating headaches.

A November 2009 VA examination shows that the Veteran reported headaches occurring at a frequency of one every two or three days, each lasting about 15 minutes.  Headaches were non-prostrating.

At the April 2011 Board hearing, the Veteran testified that the headaches had increased over the last several months, with a frequency of two or three times per week.  He described the severity of headaches as 6 or 7 in a scale of 1 to 10.  He stated that he has to stop what he is doing and sit down, during headaches.  These episodes occur twice a week and usually last two hours.  He also reported occasional dizziness and nausea, associated with the headaches.

Prior to the April 2011 Board hearing, the evidence consistently shows that the Veteran experienced non-prostrating headaches.  As such, the evidence fails to support entitlement to a compensable rating under Diagnostic Code 8100.  

Nevertheless, resolving doubt in favor of the Veteran, the Board finds the Veteran's competent testimony regarding the nature, frequency and duration of his headaches meets the criteria for a rating of 30 percent under Diagnostic Code 8100 since April 6, 2011 (date of the Board hearing).  The maximum rating of 50 percent, however, is not warranted as there is no evidence of completely prostrating and prolonged attacks productive of severe economic inadaptability.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a rating of 30 percent, but no higher, for the Veteran's service-connected headaches is warranted from April 6, 2011, but not earlier.


ORDER

From February 14, 2008, a rating of 70 percent for PTSD, but no higher, is granted.

From March 11, 2010, a rating of 100 percent for hypertensive cardiovascular disease with renal impairment and pacemaker is granted.

A rating in excess of 20 percent for diabetes mellitus type 2 is denied.

A compensable rating for impotence is denied.

A compensable rating for urticaria is denied.

From April 6, 2011, a rating of 30 percent for headaches is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


